                        Case 2:18-cr-00178-DBH Document 62 Filed 01/22/19 Page 1 of 2   PageID #: 109
                                                  UNITED STATES DISTRICT COURT
                                                        DISTRICT OF MAINE
      CASE NAME: USA v. Li et al

      DOCKET NO: 2:18-cr-178-DBH

      PROCEEDING TYPE: Detention Hearing

                                                                Exhibit List
Gvt    Dft    Court
                                                                                            Date         Date            Date
Exh    Exh    Exh                                        Description                                              Obj
                                                                                          Mentioned     Offered         Admitted
No.    No.     No.
 1                                              Avesta Housing application                 1/22/19      1/22/19         1/22/19

 2                                                     Photo of female                     1/22/19      1/22/19         1/22/19

 3                                                      Photo of male                      1/22/19      1/22/19         1/22/19

 4                                                 We chat Profile picture                 1/22/19      1/22/19   X     1/22/19

 5                                                         Call log                        1/22/19      1/22/19   X     1/22/19

 6                                                   Photo of envelope                     1/22/19      1/22/19   X     1/22/19

 7                                             Photo of car interior driver side           1/22/19      1/22/19   X     1/22/19

 8                                                   Photo of cell phone                   1/22/19      1/22/19   X     1/22/19

 9                                             Photo of car interior backseat              1/22/19      1/22/19   X     1/22/19

10                                         Photo of car interior backseat and bowl         1/22/19      1/22/19   X     1/22/19

11                                                   Photo of cell phone                   1/22/19      1/22/19   X     1/22/19

12                                                      Photo of shed                      1/22/19      1/22/19         1/22/19

13                                                 Photo of shelving unit                  1/22/19      1/22/19         1/22/19

14                                               Photo of case of condoms                  1/22/19      1/22/19         1/22/19

15                                                      Photo of lube                      1/22/19      1/22/19   X     1/22/19

16                                                Photo of bag of condoms                  1/22/19      1/22/19   X     1/22/19

17                                                   Photo of condoms                      1/22/19      1/22/19   X     1/22/19
                    Case 2:18-cr-00178-DBH Document 62 Filed 01/22/19 Page 2 of 2   PageID #: 110
Gvt   Dft   Court
                                                                                        Date         Date            Date
Exh   Exh   Exh                                Description                                                    Obj
                                                                                      Mentioned     Offered         Admitted
No.   No.    No.
18                                            Photo of lube                            1/22/19      1/22/19   X     1/22/19

19                           Atlantic Broadband Commercial Services Agreement          1/22/19      1/22/19   X     1/22/19

20                                            CityXguide Ad                            1/22/19      1/22/19   X     1/22/19

21                                      USASexGuide forum thread                       1/22/19      1/22/19   X     1/22/19
